Chase, Ch. J.
The county court have done right by refusing the application for a commission.
The court are of opinion that the mandamus ought not, to he granted.
The remedy given by the act of assembly to direct-descents, is new, and can he extended only to such persons as were contemplated by the act for whose benefit i!; was made. The act was made for the regulation of descents, and the remedy prescribed for those persons who should ho entitled to the intestate’s estate by descent, according to the rules and canons enacted by the said law. These who claim by a different title'must resort to a djfferent remedy. This is exclusively given. Tenants in common cannot be included with, the other heirs, and must resort to the remedy prescribed for such claimants,
Katie eok a Mandamus Discharged*.